      Case: 3:20-cr-00146-JJH Doc #: 25 Filed: 06/02/21 1 of 6. PageID #: 305




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



United States of America,                                      Case No. 3:20-cr-146

                       Plaintiff,

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

Alejandro Salazar,

                       Defendant.



                                      I.    INTRODUCTION

       Defendant Alejandro Salazar seeks to suppress evidence collected during a search of his

motor vehicle. (Doc. No. 10). The government filed a brief in opposition to Salazar’s motion.

(Doc. No. 15). During a hearing on Salazar’s motion, I granted Salazar leave to file supplemental

briefing. Salazar filed his supplemental brief in support of his motion to suppress, (Doc. No. 22),

and the government filed a response. (Doc. No. 24). For the reasons stated below, I deny Salazar’s

motion.

                                      II.    BACKGROUND

       On January 19, 2020, two 911 callers reported hearing shots fired in a neighborhood in

Toledo, Ohio. The first caller reported hearing 9-10 shots coming from the far side of railroad

tracks near her home on Girard Street. The second caller reported hearing 7 to 10 shots fired near

the intersection of East Broadway Avenue and Richford Street, as well as seeing a vehicle drive from

the area toward Richford. Both callers provided their names and street addresses to the dispatcher.
       Case: 3:20-cr-00146-JJH Doc #: 25 Filed: 06/02/21 2 of 6. PageID #: 306



        When officers from the Toledo Police Department responded, they found two men in a

vehicle with its engine running, parked along the side of Richford. Officers ran the driver’s license

of the man in the driver’s seat – Salazar – and determined his license was suspended.

        After Salazar exited the vehicle, officers conducted an inventory search before towing the

vehicle. They located a firearm between the driver’s seat and the center console. Salazar

subsequently was indicted on one count of illegally possessing a firearm in violation of 18 U.S.C. §§

922(g)(1) and 924(a)(2). (Doc. No. 1). He moves to suppress the evidence obtained during the

search, arguing officers did not have reasonable suspicion to detain him and that the warrantless

search of the vehicle was impermissible. (Doc. No. 10).

        I held an evidentiary hearing via Zoom videoconference on January 29, 2021. I first advised

Salazar that he had the right under the Sixth Amendment to object and to wait until the Covid-19

pandemic permitted the hearing to be held in person. Salazar stated he understood and agreed to

waive any objection to proceeding by videoconference.

        Toledo Police Officer Tylir Sanders testified at the hearing. He indicated he responded to

the 911 call that night and observed a vehicle parked in an empty field on Richford a short distance

from the intersection of Richford and East Broadway. The vehicle’s engine was running but did not

have any lights on. Sanders initiated a suspicious vehicle stop and approached the vehicle. Salazar

was in the driver’s seat and another man, Craig Hallauer, was sitting in the passenger seat. Sanders

explained to the men he was investigating a report that shots had been fired nearby. Salazar

provided his driver’s license at Sanders’ request. Sanders ran Salazar’s driver’s license through a

police database and the database indicated that his license was suspended. Sanders returned to the




                                                   2
       Case: 3:20-cr-00146-JJH Doc #: 25 Filed: 06/02/21 3 of 6. PageID #: 307



vehicle and instructed Salazar to step out. After some back and forth, Salazar got out and was

placed under arrest.1

        Officer William Gregus, also an officer with the Toledo Police Department, testified at the

hearing as well. He also responded to the shots-fired call and arrived shortly after Sanders. Gregus

provided back-up as Sanders approached the vehicle. Gregus remained near the vehicle while

Sanders ran Salazar’s identification. Once Sanders placed Salazar under arrest, Gregus and another

officer began conducting what Gregus described as a “Terry pat,” or light search, of the vehicle for

weapons. Gregus observed a gun between the driver’s seat and the center console. Another officer

conducted an inventory search of the vehicle before it was towed and removed the gun from the

vehicle at that time.2

        Monica Salazar, the Defendant’s wife, also testified at the hearing. She testified she owns a

house located at 915 Richford Street, which she rented to Hallauer and Rebeca Ruiz at the time, and

that Salazar had gone to the house on January 19, 2020, to fix a broken gas heater. A recording

from Gregus’ body camera appears to confirm Salazar explained these circumstances to Sanders

when Sanders returned to the vehicle after reviewing the status of Salazar’s license in the database.

                                        III.    ANALYSIS

        Salazar contends the officers did not have reasonable suspicion to detain him and that the

search of the vehicle violated his Fourth Amendment rights. (Doc. No. 10). Salazar’s argument is

not persuasive.




1
  Hallauer also was placed under arrest due to outstanding warrants. Regrettably, Hallauer passed
away in late December 2020.
2
   Gregus testified Toledo Police Department policy requires officers to tow a vehicle driven by an
individual with a suspended license as well as to conduct an inventory search of the vehicle prior to
towing it.
                                                   3
       Case: 3:20-cr-00146-JJH Doc #: 25 Filed: 06/02/21 4 of 6. PageID #: 308



        There is no dispute that, in the early morning hours of January 19, 2020, dispatchers with the

Toledo Police Department received two 911 calls reporting gunshots had been fired from a vehicle

near the intersection of East Broadway Avenue and Richford Street. One of the callers reported the

vehicle may have turned onto Richford from East Broadway. Officers responded to the area and

noticed a vehicle idling along the side of the road with its lights off. Officer Sanders testified he

found this suspicious due to the time of day, the proximity of the vehicle to the reported incident,

and because it was very cold and snowing out. While Salazar ultimately had an innocent explanation

for being where he was, the totality of the circumstances gave the officers reasonable suspicion and

permitted them to investigate further. See, e.g., United States v. Arvizu, 534 U.S. 266, 273-75 (2002)

(facts consistent with an innocent explanation may collectively amount to reasonable suspicion).

        Sanders approached the vehicle and explained to Salazar why he was there. Salazar provided

his driver’s license. Sanders ran Salazar’s license through a police database accessible through the

computer terminal in his cruiser and the database indicated Salazar’s license was under suspension.

At this point, the officers decided to arrest Salazar for driving with a suspended license and to tow

his vehicle.

        The Fourth Amendment permitted the officers to conduct an inventory search of the vehicle

prior to towing it. United States v. Smith, 510 F.3d 641, 650 (6th Cir. 2007) (“A valid inventory search

conducted without a warrant does not violate the Fourth Amendment.” (citing South Dakota v.

Opperman, 428 U.S. 364, 369-71 (1976))); see also United States v. Hockenberry, 730 F.3d 645, 658 (6th

Cir. 2013) (“Nothing in the Fourth Amendment requires a police department to allow an arrested

person to arrange for another person to pick up his car to avoid impoundment and inventory.”

(quoting United States v. Agofsky, 20 F.3d 866, 873 (8th Cir.1994))).

        Salazar argues, however, that the officers relied on incorrect records in determining whether

his license was suspended. After the January 2021 hearing on Salazar’s motion, the Ohio Bureau of


                                                    4
       Case: 3:20-cr-00146-JJH Doc #: 25 Filed: 06/02/21 5 of 6. PageID #: 309



Motor Vehicles indicated that Salazar’s license was valid on July 22, 2019, and should not have been

marked as suspended in the BMV records in January 2020. (Doc. No. 22 at 10). Salazar argues the

search of his vehicle was unreasonable (and, therefore, the evidence obtained from that search

should be excluded) because the officers would have had no basis to search his vehicle if not for the

erroneous BMV information. (Id. at 6-7). The government did not respond to this argument in its

supplemental opposition brief, other than to label it as irrelevant. (Doc. No. 24 at 3).

          In some circumstances, the Exclusionary Rule may be applied to exclude evidence obtained

through an officer’s objectively reasonable reliance on erroneous or incorrect information obtained

from other law enforcement officers. See, e.g., Whiteley v. Warden, Wyo. State Penitentiary, 401 U.S. 560

(1971).

          The Supreme Court has held, however, that applying the Exclusionary Rule to errors

committed by government employees who are not law enforcement personnel would not further the

rule’s purpose of deterring police misconduct. Arizona v. Evans, 514 U.S. 1 (1995). The Evans case

arose after a court employee failed to update a computer record to confirm that a warrant for Evans’

arrest had been quashed. Id. at 5-6, 14-15. The Court reasoned “there is no basis for believing that

application of the exclusionary rule in these circumstances will have a significant effect on court

employees responsible for informing the police that a warrant has been quashed.” Id. at 15. The

Court then announced “a categorical exception to the exclusionary rule for clerical errors of court

employees.” Id. at 16.

          This case involves a situation even further removed than that faced by the defendant in

Evans. Other federal courts confronting similar circumstances have applied the principle announced

in Evans and declined to exclude evidence obtained during searches conducted after the defendant’s

license was erroneously marked as suspended. See, e.g., United States v. Southerland, 486 F.3d 1355,

1359-60 (D.C. Cir. 2007); United States v. Owens, 142 F. Supp. 2d 255, 263-64 (D. Conn. 2001).


                                                    5
      Case: 3:20-cr-00146-JJH Doc #: 25 Filed: 06/02/21 6 of 6. PageID #: 310



       Salazar has not carried his burden of showing it was unreasonable for officers to rely on the

information provided by the BMV. Moreover, because Ohio law permits officers to arrest

individuals who operate a vehicle with a suspended driver’s license and Toledo Police Department

policy required that an inventory search be conducted before the vehicle was towed, Salazar has not

carried his burden of showing the search of his vehicle violated the Fourth Amendment.

                                       IV.    CONCLUSION

       For these reasons, I deny Salazar’s motion to suppress, (Doc. No. 10), and his supplemental

motion to suppress. (Doc. No. 22).

       So Ordered.



                                                      s/ Jeffrey J. Helmick
                                                      United States District Judge




                                                 6
